DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4-6, 8 and 11-13 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-13 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1, 4-6, 8 and 11-13 (renumbered as claims 1-8) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1, 4-6, 8 and 11-13 (renumbered as claims 1-8) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein a header of the beacon packet or the SHB packet includes SCH information for a multi-channel operation (MCO), wherein the SCH information indicates at least one of a current SCH ID or a next SCH ID that is accessed by a neighboring V2X communication device transmitting the beacon packet or the SHB packet, and wherein based on the beacon packet or the SHB packet including the SCH information being received on a specific SCH, the SCH information indicates an ID of another SCH other than the specific SCH…in combination with other limitations recited as specified in claim 1.

In claim 8,… wherein a header of the beacon packet or the SHB packet includes SCH information for a multi-channel operation (MCO), wherein the SCH information indicates at least one of a current SCH ID or a next SCH ID that is accessed by a neighboring V2X communication device transmitting the beacon packet or the SHB packet, and wherein based on the beacon packet or the SHB packet including the SCH information being received on a specific SCH, the SCH information indicates an ID of another SCH other than the specific SCH…in combination with other limitations recited as specified in claim 8.


and determining a transceiver/forwarder using the a location table (LocT) including the
locations of neighboring vehicles. Priandono does not explicitly disclose wherein a header of the beacon packet or the SHB packet includes SCH information for a multi-channel operation (MCO), wherein the SCH information indicates at least one of a current SCH ID or a next SCH ID that is accessed by a neighboring V2X communication device transmitting the beacon packet or the SHB packet, and wherein based on the beacon packet or the SHB packet including the SCH information being received on a specific SCH, the SCH information indicates an ID of another SCH other than the specific SCH (as disclosed in claim 1 and 8).

The second closest prior art of record is Cavalcanti et al, US 2018/0206089
hereafter Cavalcanti. Cavalcanti, [0058], [0059], [0061], [0070], [0136], [0160] discloses registering/setting the link layer address for determined from the message from the
sending/forwarding device, mapping/setting the cell ID (link layer address) and transmitting the registration message based on the link layer address. Cavalcanti does 

The third closest prior art of record is Hasegawa et al, US 2015/0257152 hereafter Hasegawa. Hasegawa FIG. 5, [0069] discloses a MAC PDU communicated during multi-channel operation is always provided with aggregation header and [0012] discloses successfully receiving SCH from the BS, and additionally receiving the frame control information. 

	For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469